EXHIBIT 99.83 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the use in Pretium Resources Inc.’s (“Pretium”) Registration Statement on Form 40-F being filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, of our report dated March15,2011, relating to the consolidated financial statements of Pretium for the year ended December31, 2010. signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, British Columbia January 9, 2012
